TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00772-CR


Wendy Welch, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-201125, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Wendy Welch pleaded guilty to drug possession and was placed on
community supervision.  The trial court has certified that the case is a plea bargain case and that
appellant has no right to appeal.  See Tex. R. App. P. 25.2(a)(2).  We therefore dismiss the appeal. 
Tex. R. App. P. 25.2(d) (if trial court does not certify that defendant has right to appeal, "appeal must
be dismissed").

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 17, 2010
Do Not Publish